Citation Nr: 1750835	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-15 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to an initial compensable rating for diabetic nephropathy.

3.  Entitlement to service connection for malignant melanoma of the back.

4.  Entitlement to service connection for an eye disorder, to include diabetic retinopathy.

5.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active duty service from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from November 2011 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2015, the Board remanded the Veteran's claims for additional development.  The case is once again before the Board. 

The Veteran's claim of entitlement to service connection for malignant melanoma was previously denied in an October 2002 rating decision, and in the October 2015 remand, the Board phrased this issue as whether new and material evidence has been received to reopen the previously denied claim.  Upon review, however, the record indicates that the Veteran submitted additional evidence shortly after the RO had mailed notice of the October 2002 denial.  Because the record does not indicate that the Veteran was provided with a "directly responsive" determination that the evidence he submitted was not new and material, his claim has remained open.  See Beraud v. McDonald, 766 F.3d 1402, 1407 (Fed. Cir. 2014) ("[T]he VA must provide a determination that is directly responsive to the new submission and . . . until it does so, the claim at issue remains open.").  Finally, because the RO considered the Veteran's claim on the merits instead of on the more limited question of whether new and material evidence had been received there is no prejudice to the Veteran with the Board's adjudication of this issue. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2014); 38 C.F.R. § 20.900(c) (2016).  

The issue of entitlement to service connection for an eye disorder, to include diabetic retinopathy, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's hypertension required continuous use of medication for control, but is not manifested by a history of diastolic pressure predominantly 100 or more, or a systolic pressure predominantly 160 or more.

2.  For the entire appeal period, the Veteran's diabetic nephropathy has not resulted in albumin constant or recurring with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.

3.  The Veteran's malignant melanoma is not shown to be due to in-service herbicide exposure or another event or incident of the Veteran's period of active duty service.  Malignant melanoma was not diagnosed within one year of the Veteran's separation from service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101 (2016).

2.  The criteria for an initial compensable rating for diabetic nephropathy have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.115b, Diagnostic Code 7541 (2016).

3.  The Veteran's malignant melanoma is not due to his presumed herbicide exposure or other disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1116, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Regarding VA's duty to notify, a March 2011 pre-adjudication letter notified the Veteran of the information and evidence needed to substantiate his claim and of his and VA's respective duties for obtaining evidence.  Accordingly, VA satisfied its duty to notify. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the Veteran's service treatment records, VA treatment records, private medical records, VA examination reports, lay statements, and records from the Social Security Administration. 

As noted, the Veteran's claim was remanded for additional development in October 2015.  Specifically, the Veteran's claim was remanded in order to obtain the Veteran's VA treatment records and to schedule the Veteran for VA examinations.  The record indicates that the Veteran's VA treatment records were subsequently associated with the claims file and he was afforded the requested VA examinations.  Thus, a review of the record reveals that there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Veteran and his representative have not contended otherwise.

As the Board will discuss in its analysis, the Veteran was provided with VA examinations in March 2016.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2.  The Veteran and his representative have not contended otherwise. 

The Board notes that the Veteran has not been afforded a VA examination to determine the etiology of his malignant melanoma.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

As will be discussed below, there is already medical evidence that the Veteran has been diagnosed with malignant melanoma and is presumed to have been exposed to herbicides while serving in the Republic of Vietnam. The first and second McLendon elements have therefore been met.  With respect to the third factor, association with service, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence which "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  See McLendon, supra.

In this case, the competent evidence of record does not demonstrate an association between the Veterans's presumed herbicide exposure and his malignant melanoma.  The Board has carefully considered the Court's language in McLendon that the threshold for showing this association is a low one.  However, the Court's language makes it clear that there is in fact a threshold.  Here, the Veteran's service treatment records do not include a diagnosis or treatment for melanoma and the record is also lacking any evidence of continuity of symptomatology since service.  Only the Veteran's contentions provide any suggestion of such association between his malignant melanoma and service, and Board does not find the Veteran's contentions to rise to the level of the "indication of an association" referred to in 38 U.S.C. § 5103A or in McLendon.  Specifically, if a Veteran's mere contention, standing alone, that his claimed disability is related to his service or to a service connected disability is enough to satisfy the "indication of an association," then that element of 38 U.S.C. § 5103A is meaningless.  An interpretation of a statute that renders part of the statutory language superfluous is to be avoided.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ["canons of construction require us to give effect to the clear language of statute and avoid rendering any portions meaningless or superfluous"].  It is clear that more than a mere contention is required under McLendon.

In addition, the Veteran has not argued that his malignant melanoma is a soft tissue sarcoma and there is no evidence which suggests that this is the case.  (With few exceptions, soft-tissue sarcomas are presumed to be caused by exposure to herbicides.  38 C.F.R. § 3.309(e).)  Therefore a remand to determine whether the Veteran's malignant melanoma is a soft tissue sarcoma is not warranted.  See generally Vacek v. Shinseki, No. 10-3703 (June 2012) (HAGEL, Judge); holding that when a veteran "has offered nothing more than a mere assertion that '[t]he medical profession may consider [his] basal cell carcinoma to be a soft[-] tissue sarcoma' VA is not required to go on a fishing expedition based on bald assertions of this nature."); see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II. Hypertension  

The Veteran's service-connected hypertension is currently rated as noncompensable (no percent) disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101 (hypertensive vascular disease).  

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires the continuous use of medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  

Where the Rating Schedule does not provide a zero percent rating, a zero percent rating shall be assigned if the requirements for a compensable rating are not met. See 38 C.F.R. § 4.31. 

The Veteran's hypertension is currently assigned a zero percent disability rating under Diagnostic Code 7101.  In order to obtain a compensable rating, the evidence must show diastolic blood pressure readings that are predominantly 100 or more, or systolic pressure readings that are predominantly 160 or more.  A 10 percent rating is also the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

The Board has conducted a review of the Veteran's medical records including VA examination reports, VA treatment records, and private medical records.  These records indicate that the Veteran's diastolic blood pressure has been predominantly less than 100 and systolic pressure has been predominantly less than 160.  Moreover, while the Veteran has been prescribed continuous medication for control of his hypertension, he does not have a history of diastolic pressure predominantly 100 or more.  For example, a computerized printout of all of the Veteran's blood pressure readings taken at the VA Medical Center in Salisbury, North Carolina, from 2002 through 2014, reveals that he did not have a single reading of diastolic pressure above 100 and only one systolic pressure reading of 160.  Similarly, the private treatment records associated with the claims file also indicate that the Veteran's blood pressure readings were consistently less than 100 and his systolic pressure was consistently less than 160.  In fact, the evidence of record does not indicate that the Veteran has a history of diastolic pressure of more than 100.

As the Veteran's diastolic blood pressure has not been measured at 100 or more, and his systolic pressure has not been measured of 160 or more, and the Veteran does not have a history of diastolic pressure of 100 or more that is controlled by medication, the blood pressure readings do not meet the criteria for a compensable rating. 

For the reasons stated above, the Board finds that the criteria for an initial compensable disability rating for the service-connected hypertension have not been met.  The claim is therefore denied.

III. Diabetic Nephropathy

The Veteran's diabetic nephropathy is currently assigned a noncompensable (zero percent) disability rating under Diagnostic Code 7541.  This diagnostic code instructs that renal involvement in diabetes mellitus is to be rated under the criteria for renal dysfunction.

Under the criteria for rating renal dysfunction, a noncompensable rating is warranted when there is albumin and casts with a history of acute nephritis, or hypertension is noncompensable under Diagnostic Code 7101.  A 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Albuminuria is also known as proteinuria and is the presence of an excess of serum proteins in the urine.  Booton v. Brown, 8 Vet. App. 368, 369 (1995).

The evidence of record contains multiple urinalysis laboratory reports.  See, e.g., the February 2011 and March 2016 VA examination reports.  Although these reports note the presence of albumin, they do not identify the presence of hyaline and granular casts or red blood cells in the Veteran's urine.  Similarly, the Board notes that the Veteran's VA treatment records document that in February 2016, he was mailed a notice letter which informed him of the presence of albumin in his urine.  Hyaline and granular casts or red blood cells were not identified in this report or at any time during the appeal period.  

The record also does not indicate that the Veteran has experienced transient or slight edema during the appeal period.  The February 2012 VA genitourinary examination specifically stated that he did not have peripheral edema.  Similarly, records obtained from the Social Security Administration also note that the Veteran does not experience edema.  See, e.g., a March 2010 treatment record from the North Carolina Department of Health and Human Services.  The March 2016 VA nephrology examination also did not indicate that the Veteran experiences slight or transient edema.  

Finally, as discussed in detail above, the Veteran's hypertension has not warranted a compensable rating at any time during the appeal period. 

For the reasons stated above, the Board finds that the criteria for an initial compensable disability rating for the service-connected diabetic nephropathy have not been met.  The claim is therefore denied.

IV. Malignant Melanoma

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic disabilities, to include malignant tumors, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

As discussed in detail in the Introduction, the Veteran was originally denied service connection for malignant melanoma in an October 2002 rating decision.  He was notified of this decision and his appeal rights in an October 2002 letter.  Two days after notice of the decision was mailed to the Veteran, the RO received a statement wherein the Veteran alleged that his melanoma is due to in-service herbicide exposure.  Although this statement is duplicative of a prior September 2002 statement that was considered by the RO, the record does not indicate that the Veteran has been provided with a "directly responsive" determination that the evidence is not new and material.  As a result, the Veteran's claim has remained open.  See Beraud, supra.  The Board will therefore consider the Veteran's claim on the merits rather than the more limited question of whether new and material evidence had been received.  

The record reflects that the Veteran has been diagnosed with malignant melanoma.  The Board finds that a current disability has therefore been demonstrated.  See, e.g., an April 2002 Surgical Pathology Report. 

Here, the Veteran's service treatment records do not indicate that he was treated or melanoma during service, and he does not contend otherwise.  In fact, in an October 2002 statement, the Veteran specifically stated that his melanoma "manifested later due to Agent Orange exposure."  The record does, however, indicate that the Veteran served in the Republic of Vietnam and his exposure to herbicides is therefore presumed.  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

The medical records do not indicate that the Veteran's malignant melanoma had its onset within one year of the Veteran's separation from service and he does not contend otherwise.  Thus, the presumptive provisions of 38 C.F.R. § 3.309(a) do not apply.  

The record does not include any competent and credible evidence of a nexus between the Veteran's malignant melanoma and his active duty service.  In fact, the Veteran has not provided any statements or arguments that explain why he believes his disability is related to service. 

The Veteran's has repeatedly indicated that his malignant melanoma is related to his in-service herbicide exposure.  Upon review, however, these statements do not constitute competent evidence.  Indeed, the evidence of record does not indicate that the Veteran has the necessary medical training or experience to comment on complicated medial questions such as the etiology of his malignant melanoma. 

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for malignant melanoma, as the record does not contain competent and credible evidence of a nexus between the Veteran's malignant melanoma and his military service, to included his presumed herbicide exposure. The benefit sought on appeal is accordingly denied.

ORDER

A compensable rating for hypertension is denied. 

A compensable rating for diabetic nephropathy is denied.

Service connection malignant melanoma is denied. 


REMAND

For the following reasons, the Board finds that the remaining issues on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In October 2015, the Board expanded the Veteran's claim for service connection for diabetic retinopathy to cover all eye disabilities.  This issue was then remanded in order to schedule the Veteran for a VA examination to determine the nature and etiology of all identified eye disabilities.  Although the Veteran was subsequently afforded a VA examination in March 2016, the opinion contained in this report is inadequate.  Specifically, although the examiner indicated that the Veteran's early cataracts are not secondary to his diabetes, the examiner did not provide any rationale for this statement or opine on whether the Veteran's cataracts is related to the Veteran's active duty service.  The examiner also did not opine on whether or not the Veteran's cataracts had been aggravated beyond the normal progression of the disease by his service-connected diabetes mellitus.  Accordingly, a new VA opinion is necessary.

The Veteran's claim for TDIU is inextricably intertwined with his claim for service connection for an eye disability.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending adjudication.

Finally, as the case is being remanded for additional development, any outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issue on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The Board is particularly interested any outstanding records of VA medical treatment (generated after the last treatment notes of record).

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  After completing the action requested in item 1, the AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed eye disability, including cataracts, had its clinical onset during service or is due to an event or incident of the Veteran's period of active service, to include his presumed exposure to herbicides.  

The examiner should also comment on whether it is at least as likely as not, (50 percent probability or greater), that the cataracts was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by the service-connected diabetes mellitus. 

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

In addition, in providing the opinion, the physician must take into account the Veteran's personal circumstances and how the recognized risk factor(s) apply in his particular case.  The physician may not rely solely on the fact that the Veteran's cataracts are not on the presumptive list of diseases associated with herbicide exposure.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


